DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiko, GB 2,344,671.
Regarding claims 1, 8, 15, Kunihiko discloses an electronic system with self-scanning: a scanner 18/52 (page 13, line 27+ and page 17, line 19+)configured to read a merchandise code from a code symbol attached to a merchandise, the scanner operable in a registration mode and a cancellation mode; a mode changeover switch configured to input an instruction for switching operation of the scanner between the registration mode and the cancellation mode (page 21 line 7+); and a processor (microprocessor operating the sale terminal) configured to: output mode information indicating whether the scanner is operating in the registration mode or the cancellation mode; and output code information indicating the merchandise code read by the scanner; including first and second processing device circuits 1464.1/1464-2 and CPU for processing signals to illuminate the LEDs and for processing scanning signals (Fig. 14F). (See Figs. 1, 6, 8).
Regarding claims 2, 9, 16, wherein the processor is further configured to: receive the instruction from the mode changeover switch; and output the mode information after receiving the instruction (see page 21 line 29+).
Regarding claims 3, 10, 17, wherein the processor is further configured to: receive the instruction from the mode changeover switch; and output the mode information and the code information concurrently (cancel button or switch may be pressed to cancel an entry, page 21 line 29+).
Regarding claims 18-20, Kunihiko discloses the structure for performing all the method steps set forth in the claims. For instance, determining the registration mode (scanning items for purchase), determining cancellation mode (removing or voiding items from previously scanned items). Kunihiko anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiko in view of Seigler et al, WO 2005/101337.
Regarding claims 4-5, 11-12, Kunihiko fails to illuminating an LED for indication the mode of operation.
Seigler et al disclose a proximity transaction apparatus and methods of use thereof comprising: illuminating LEDs, such as LEDs 1416, for indicating the operating mode. (See par. 0224).
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Kunihiko to include mode indicating means for indicating to the users which the apparatus is operating on. Such modification would facilitate the user to perform the intended transaction, including registering and voiding of items. Therefore, it would have been an obvious extension as taught by the prior art. 
Regarding claims 6-7, 13-14, Kunihiko as modified by Seigler et al fails to disclose using audible sound for indicating the mode of operation. However, it is common practice in the art to employ audible sound for indicating or alerting operators the status of operation, such as good read or invalid codes. Furthermore, to employ audible sound would have been an obvious alternating means the mode of operation. Therefore, it would have been an obvious extension as taught by Kunihiko as modified by Seigler et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876